DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
All previous claim interpretation under 35 USC 112, F is maintained herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is unclear how the tooth clamp is configured to reposition teeth as required.  Teeth are anchored in the mouth of the patient via the jawbone.  It is unclear how specifically, the tooth clamp can reposition teeth.  As best understood by the Examiner the clamp can be moved relative to the teeth to keep the original orientation and registration between them, but it is unclear otherwise how the teeth themselves can be moved.  Additionally, the original disclosure provides no details or clarification as to how the repositioning occurs, and it is unclear how the device is configured to be used as claimed. Still further, “their original scanned position” is indefinite as it is unclear what specifically the position corresponds too, and since the term lacks antecedent basis in the claims.  Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suttin et al (US 2016/0354169 A1).
Regarding the above claims, Suttin et al discloses a multi-degree of freedom dental positioning system for use in a dental procedure (100; see Figs. 1-4; capable of being used as such, see citations below), comprising; a) a power source connector (e.g. any and all plugs, cords, wires or connectors implicitly required to provide power to the device; whether to an outlet, battery, solar cell, etc.) for connecting to a power source (implicitly in order to operate the device); b) a dental end effector (155) configured for cutting a first tooth of a subject (configured to be used as such if desired, see citations below); c) an end effector coupling (147 and 141a/b) connected to the power source connector (at least indirectly, in order to power tool, see [0051]) and the dental end effector (see Fig. 1 and [0046]), wherein the end effector coupling is configured to transfer power from the power source connector to the dental end effector (implicitly in order to operate the device when having an electrical connection [0051]); and d) a drive assembly (150 and 170) configured to translate the dental end effector in a plurality of degrees of freedom [0048] relative to a tooth clamp (200) configured to be attached to the first tooth and/or one or more other teeth of the subject (see Figs. 4-5; and abstract, [0038]-[0039], [0042]-[0051], [0053]-[0059]); wherein the drive assembly is fixed to the tooth clamp (at least indirectly; portion 170 of drive assembly fixed to tooth clamp; see Figs), and wherein the drive assembly is fixed to the dental end-effector and the end-effector coupling (at least indirectly; portion 150 of drive assembly fixed to end effector and end effector coupling). 
Suttin et al additionally discloses the device further comprising a central processing unit (e.g. processor, see [0043]) receiving an input from a feedback mechanism during the dental procedure (see [0039]; per claim 2); wherein the feedback mechanism provides positioning information (see citations above; per claim 3); wherein the plurality of degrees of freedom comprises 3 or more (e.g. 6, see [0048]); per claim 4); wherein the end effector is a drill (see [0045]; per claim 5); wherein the drive assembly is configured to physically displace the end effector in the plurality degrees of freedom (see [0048] and citations above; per claim 6); wherein the end effector is further configured for cutting soft tissue (configured to cut soft tissue if so desired, see citations above; per claim 7); wherein the device is configured to cut a first tooth to a desired tolerance and form for receiving a restoration or a prepared prosthetic tooth may be adhered thereto, or for a root canal (configured to be used as such if so desired; see citations above and [0045]; per claim 8); wherein the drive assembly comprises three translational drives that each independently translate the end effector along and/or along one or more axes (e.g. each of 150; see [0048]; per claim 9); further comprising a housing (120), and wherein at least a portion of one or more of the power source connector, the end effector, the end effector coupling and the drive assembly resides within the housing (see Fig. 1 and citations above; at least power source connector since it must connect power source to the computer, located therein; per claim 10); wherein the drive assembly is configured to translate the end effector in two or more directions with respect to the housing  or wherein the drive assembly is configured to translate or rotate the dental end effector about two or more degrees of freedom (see [0048] and citations above; per claim 11); wherein the device comprises a support system (e.g. casters or base of 120, see [0042]) attached to the housing, the drive assembly or both, wherein the support system is configured to position the housing, drive assembly or both with respect to a fixed surface (e.g. floor or wall, see citations above; per claim 12); further comprising a tooth clamp connector (180a/b) for connecting the tooth clamp to the housing, wherein the tooth clamp is configured to be rigidly and removably affixed to the teeth (see citations above; per claim 13); wherein the tooth clamp connector is free to move in one or more directions with respect to the housing (e.g. via 170; per claim 14); wherein the end effector comprises a probe or pick (drill bit capable of being used to probe or pick; per claim 15); wherein the end effector coupling comprises a shaft (e.g. 145; per claim 16); wherein the drive assembly comprises a servomotor (see [0047]; per claim 17); the system further comprising a multi-dimension vision system (122) comprising visual optics, configured for providing one or more of a two or more dimensional image (see citations above and Fig. 9; per claim 19); wherein the two or more dimensional image is mapped to predetermined 3D surface scan of a surgical site to establish a world coordinate system to which the end effector is registered (e.g. CT scan, see [0058]; per claim 20); and wherein the clamp (200) is configured to reposition teeth to their original scanned position to correct for relative teeth movement (as best understood by the Examiner, configured to be used as claimed; Examiner notes as best understood, that if a tooth is extremely loose, and the clamp is attached thereto, the movement imparted by the flexible joints 170 with motors are configured to apply a force to the tooth which can move the tooth, so long as the force required to move the tooth is less than that required to move the device; e.g. configured to be used as such with an appropriately loose tooth; per claim 21).    
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments.  Specifically, the arguments do not address the new interpretation above including the broader interpretation of the drive assembly and indirect fixation of components (forming a complete and connected device), which meet the limitations of the claims.  Therefore, Applicant’s arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2007/0265495 teaches a similar dental robotic system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772